  

Exhibit 10(f)

 

FORM OF NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(EMPLOYEE)

 

THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Inc., a Delaware corporation (the “Company”), and the Participant.

 

WHEREAS, DeVry maintains the DeVry Inc. Incentive Plan of 2005 (the “Plan”); and

 

WHEREAS, the Participant is an employee of DeVry or one of its subsidiaries and
has been selected by the Compensation Committee of DeVry’s Board of Directors
(the “Committee”) to receive the grant of a stock option under the Plan.

 

NOW, THEREFORE, DeVry and the Participant hereby agree as follows:

 

1.                  Grant; Option Price.  This Agreement evidences the grant to
the Participant, pursuant to the terms of the Plan, of a stock option to
purchase the number of shares of Common Stock of DeVry set forth above (the
“Option”).  The purchase price of each share of Common Stock subject to the
Option shall be the Purchase Price set forth above.  The grant is not intended
to be, and will not be treated as, an incentive stock option as that term is
described in Section 422(b) of the Internal Revenue Code of 1986, as amended
(the “Code”).  The Agreement and Option grant shall be subject to the following
terms and conditions and the provisions of the Plan, which are hereby
incorporated by reference.  A copy of the Plan may be obtained by the
Participant from the office of the Secretary of DeVry or from the stock
administrator’s website.

 

2.                  Vesting and Expiration of Option. Subject to the following
terms and conditions of this Agreement, the Option shall become vested and
exercisable in accordance with the Vesting Schedule set forth above, and all
rights with respect to the Option shall automatically terminate on the
Expiration Date set forth above.

 

(a)                If the Participant`s employment with DeVry and all affiliates
terminates due to death or disability, the Option shall become fully vested and
exercisable as of the date of such termination and shall continue to be
exercisable until the Expiration Date.  For this purpose, “disability” means the
Participant’s being determined to be disabled under DeVry’s long-term disability
plan, regardless of whether the Participant is an actual participant in such
plan (if the Participant is a participant in such plan, the determination of
disability shall be made by the party responsible for making such determination
under the plan, and if the Participant is not a participant in such plan, the
determination of disability shall be made by the Committee in its sole
discretion).

 

(b)               If the Participant`s employment with DeVry and all affiliates
terminates due to mutual agreement, the Participant shall be credited with one
additional year of service for purposes of determining the vested and
exercisable portion of the Option and such portion of the Option shall continue
to be exercisable until the earlier of the first anniversary of such termination
of employment or the Expiration Date.  For this purpose, "mutual agreement"
means a written agreement between DeVry and the Participant that the
Participant’s employment with DeVry and all affiliates will be voluntarily
terminated; provided that such agreement must be executed by the Participant
within 21 days after written notice is given by either party of the impending
termination, and if no such agreement is executed by the Participant within such
21-day period, no mutual agreement shall be deemed to exist.

 



143

 

 

(c)                If the Participant`s employment with DeVry and all affiliates
terminates due to retirement, the Option shall continue to vest and become
exercisable in accordance with the vesting schedule set forth in the Notice, and
once vested and exercisable, shall remain exercisable until the Expiration
Date.  For this purpose, "retirement" means the Participant`s termination
without cause on or after the date on which the Participant has attained age 55
and the sum of his or her age and service equals or exceeds 65.  For this
purpose (i) the term “cause” means the Participant’s termination of employment
due to unsatisfactory performance or conduct detrimental to DeVry or its
affiliates, as determined solely by DeVry and (ii) the term “service” means the
Participant’s period of employment with DeVry and all affiliates (including any
predecessor company or business acquired by DeVry or any affiliate, provided the
Participant was immediately employed by DeVry or any affiliate).  Age and
service shall be determined in fully completed years. 

 

Any Participant whose employment terminates due to retirement as described in
this Section 2(c) must execute and deliver to DeVry an agreement, in a form
prescribed by DeVry, and in accordance with procedures established by DeVry,
that he or she will not compete with, or solicit employees of, DeVry and its
affiliates for the remainder of the vesting period, and that he or she releases
all claims against DeVry and its affiliates.  If the Participant fails to
execute such agreement, or if the agreement is revoked by the Participant, the
Option shall be forfeited to DeVry on the date of the Participant’s retirement.

 

(d)               If the Participant`s employment with DeVry and all affiliates
is terminated without cause (as defined in Section 2(c) above), or due to his or
her resignation, the portion of the Option not then vested and exercisable shall
be cancelled and forfeited and the portion of the Option then vested and
exercisable shall continue to be exercisable for 90 days following the date
of such termination of employment. 

 

(e)                If the Participant`s employment with DeVry and all affiliates
is terminated for cause (as defined in Section 2(c) above), the portion of the
Option not then vested and exercisable shall be cancelled and forfeited and no
portion of the Option shall be exercisable after the date of such termination of
employment.

 



144

 

 

(f)                For purposes of this Agreement, the term “affiliate” means
each entity with whom DeVry would be considered a single employer under Sections
414(b) and 414(c) of the Code, substituting “at least 50%” instead of “at least
80%” in making such determination.

 

(g)               The foregoing provisions of this Section 2 shall be subject to
the provisions of any written employment security agreement or severance
agreement that has been or may be executed by the Participant and DeVry, and the
provisions in such employment security agreement or severance agreement
concerning vesting and exercise of an Option shall supersede any inconsistent or
contrary provision of this Section 2.

 

3.                  Exercise. 

 

(a)                While the Option is vested and exercisable pursuant to
Section 2, the Option may be exercised in whole or in part by filing a written
notice with the Secretary of DeVry at its corporate headquarters.  The exercise
notice must be filed by the Participant, or his or her beneficiary in the event
of the Participant’s death, while the Option is still exercisable, must specify
the number of shares of Common Stock which the Participant elects to purchase
and must be accompanied by payment of the purchase price, and of the minimum
federal, state and local withholding taxes, for such shares of Common Stock. 

 

(b)               Payment of the purchase price (and any applicable withholding
taxes) shall be by one or more of the following methods: (i) in cash, (ii) in
cash received from a broker-dealer to whom the Participant has submitted an
exercise notice and irrevocable instructions to deliver the purchase price to
DeVry from the proceeds of the sale of shares subject to the Option, (iii) by
delivery (including attestation) to DeVry of other shares of Common Stock owned
by the Participant that is acceptable to DeVry, valued at its then Fair Market
Value, or (iv) by directing DeVry to withhold such number of shares of Common
Stock otherwise issuable upon exercise of the Option with a Fair Market Value
equal to the amount of the payment to be withheld

 

(c)                No shares of Common Stock shall be issued upon exercise of
the Option until full payment of the exercise price and tax withholding
obligation has been made.

 

4.                  Change in Control.  In the event of a Change in Control of
DeVry (as defined in the Plan), the Option shall become immediately vested and
exercisable, and the Committee shall have the sole discretion to appropriate
actions with respect to the vested Option, including:  (i) to provide for the
mandatory purchase of the Option for an amount of cash equal to the difference
between the purchase price of the Option and the then Fair Market Value of the
Common Stock covered by the Option, multiplied by the number of shares of Common
Stock covered by the Option; or (ii) to cause such Option to be assumed by, and
converted to equity awards for Common Stock of, the acquiring or surviving
corporation.

 



145

 

 

5.                  Transferability.  The Option may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution, or pursuant to a qualified domestic
relations order. Notwithstanding the preceding provisions of this Section, the
Participant, at any time prior to his or her death, may transfer all or any
portion of the Option to (a) his or her spouse or lineal descendant, (b) the
trustee of a trust established for the primary benefit of his or her spouse or
lineal descendant, (c) a partnership of which his or her spouse and lineal
descendants are the only partners, or (d) a tax-exempt organization as described
in Code Section 501(c)(3). In such event, the transferee shall be entitled to
all the rights of the Participant with respect to the transferred portion of the
Option, and such portion of the Option shall continue to be subject to all of
the terms, conditions and restrictions applicable to the Option as set forth in
the Plan and this Agreement. Any such transfer will be permitted only if (i) the
Participant does not receive any consideration therefor, and (ii) the assignment
is expressly approved by the Committee. Any such assignment shall be evidenced
by an appropriate written document executed by the Participant and a copy
thereof shall be delivered to the Committee on or prior to the effective date of
the assignment.

 

6.                  Administration.  The authority to manage and control the
operation and administration of this Agreement shall be vested in the
Committee.  The Committee shall have all of the powers with respect to this
Agreement as with respect to the Plan.  Any interpretation of, or decision with
respect to, this Agreement made by the Committee shall be final and binding on
all persons.

 

7.                  Plan Governs.  Notwithstanding anything in this Agreement to
the contrary, the terms of this Agreement shall be subject to the terms of the
Plan.

 

8.                  Successors.  This Agreement shall be binding upon and shall
inure to the benefit of any assignee or successor in the interest of DeVry, and
shall be binding upon and inure to the benefits of any estate, legal
representative, beneficiary or heir of the Participant.

 

9.                  Beneficiary Designation.  The Participant may, from time to
time, name any beneficiary or beneficiaries to exercise any vested Option and to
whom distribution of the shares of Common Stock subject to the vested Option is
to be made, in the event of his or her death.  Each such designation will revoke
all prior designations, shall be in a form prescribed by the Committee, and will
be effective only when filed by the Participant with the Committee during his or
her lifetime.  In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 

10.              Participant and Stockholder Status.  This Agreement does not
constitute a contract of continued service and does not give the Participant the
right to be retained as an employee of DeVry.  This Agreement does not confer
upon the Participant any right as a stockholder of DeVry prior to the issuance
of Common Stock pursuant to the exercise of the Option.

 



146

 

 

11.              Amendment.  This Agreement may be amended by written agreement
of the Participant and the Committee.

 

12.              Governing Law.  This Agreement, and the Option, shall be
construed, administered and governed in all respects under and by the laws of
the State of Delaware.

 

13.              Acceptance of Agreement by Participant.  The Participant’s
receipt of the Option is conditioned upon the acceptance of this Agreement by
the Participant no later than 60 days after the Award Date set forth above or,
if later, 30 days after the Participant receives this Agreement.  Upon execution
of the Agreement, the Participant and DeVry signify their agreement with the
terms and conditions of this Agreement.

 



147

 

 

 

 

